El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Uno de los motivos en que se funda la parte apelada para que desestimemos esta apelación interpuesta contra resolu-ción de la Corte de distrito fijando la cantidad que debe ser pagada como consecuencia de un memorándum de costas es, que la transcripción de la apelación que nos ha presentado el apelante no contiene la sentencia en que se funda dicho me-morándum de Costas.
No existe en efecto en la transcripción que se nos ha pre-*719sentado la sentencia que condena al apelante al pago de los costas. Sin tal sentencia ante nosotros carecemos de nn ré-cord suficiente para resolver las cuestiones sometidas y la apelación por tanto debe ser desestimada, según dijimos en el caso de Compañía Azucarera del Toa v. Galán et al., 30 D. P. R. 199.
Por tal motivo la apelación debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado "Wolf.
El Jnez Asociado Sr. Hutcbison firmó “Conforme con la resolución. ’ ’
El Jnez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.